Appellant contends that the judgment of the court predicated upon the verdict of guilt of the jury is insufficient because judgment does not contain a provision therein prohibiting appellant from driving an automobile for a period of six months from the date of the conviction. Such was not necessary. Appellant's driver's license is automatically suspended by law upon such conviction, it being a matter which is beyond the control of both the trial court and the jury. Therefore, it is not necessary for the judgment to provide for such suspension. See Beach v. State, 199 S.W.2d 1020; also Vernon's Ann. Civ. Stat., Vol. 19, Art. 6687b, Article IV, sec. 24.
The motion will be overruled.